                                                                    Case 2:17-cr-00391-APG-VCF Document 106 Filed 03/11/21 Page 1 of 4




                                                                    1   PETER S. CHRISTIANSEN, ESQ.
                                                                        Nevada Bar No. 5254
                                                                    2   pete@christiansenlaw.com
                                                                        KENDELEE L. WORKS, ESQ.
                                                                    3   Nevada Bar No. 9611
                                                                    4   kworks@christiansenlaw.com
                                                                        CHRISTIANSEN LAW OFFICES
                                                                    5   810 S. Casino Center Blvd., Suite 104
                                                                        Las Vegas, Nevada 89101
                                                                    6   Tel: (702) 240-7979
                                                                    7   Fax: (866) 412-6992
                                                                        Attorneys for Defendant Dustin Lewis
                                                                    8
                                                                                                  UNITED STATES DISTRICT COURT
                                                                    9
                                                                                                             DISTRICT OF NEVADA
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                          UNITED STATES OF AMERICA,
                                                                   11                                                    Case No. 2:17-cr-00391-APG-VCF
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                                                Plaintiff,
                                                                   12
                                 Las Vegas, Nevada 89101




                                                                   13     vs.
                                                                                                                           STIPULATION TO MODIFY ORDER
                                                                   14     DUSTIN M. LEWIS,                                SETTING CONDITIONS OF RELEASE
                                                                                                                              TO ALLOW RELEASE FROM
                                                                   15                           Defendant.                     SUPERVISION[ECF NO. 15]

                                                                   16
                                                                   17
                                                                                IT IS HEREBY STIPULATED AND AGREED, by and between the United States of
                                                                   18
                                                                        America, by and through Steven W. Myhre, Assistant United States Attorney and Defendant,
                                                                   19
                                                                        Dustin M. Lewis, by and through his attorneys, Peter S. Christiansen and Kendelee L. Works,
                                                                   20
                                                                        with the agreement of Lewis’ Supervising U.S. Pretrial Services Officer Jessie Moorehead, the
                                                                   21
                                                                        Order Setting Conditions of Release [ECF No. 15] be modified as follows:
                                                                   22
                                                                                1.    Paragraph 7, which requires Defendant Lewis to report to the U.S. Pretrial
                                                                   23
                                                                                      Services Office should be removed in its entirety.
                                                                   24
                                                                                2.    Given the removal of paragraph 7’s reporting requirement, paragraph 61
                                                                   25
                                                                                      requiring Defendant Lewis to disclose financial information to Pretrial Services
                                                                   26
                                                                                      should also be removed.
                                                                   27
                                                                                3.    Further, in light of the foregoing and because Defendant Lewis has already paid
                                                                   28
                                                                    Case 2:17-cr-00391-APG-VCF Document 106 Filed 03/11/21 Page 2 of 4




                                                                    1              a substantial portion of the restitution owed in this case, paragraph 57 should
                                                                    2              also be removed, thereby allowing Defendant Lewis to obtain new bank accounts
                                                                    3              and/or lines of credit.
                                                                    4       4.     Paragraph 17 should be removed such that Defendant may maintain his own
                                                                    5              passport and be required only to disclose international travel to the government’s
                                                                    6              counsel in advance of departure.
                                                                    7       5.     All other provisions of the Order Setting Conditions of Release shall remain
                                                                    8              unchanged.
                                                                    9       DATED: March 10, 2021
                                                                   10
                                                                        CHRISTIANSEN LAW OFFICES                          UNITED STATES ATTORNEY
CHRISTIANSEN LAW OFFICES




                                                                   11
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12   By /s/ Peter S. Christiansen                      By     /s/ Steven W. Myhre
                                 Las Vegas, Nevada 89101




                                                                          PETER S. CHRISTIANSEN                                STEVEN W. MYHRE
                                                                   13
                                                                          KENDELEE L. WORKS                                    Assistant United States Attorney
                                                                   14     Counsel for Dustin M. Lewis

                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                                      2
                                                                    Case 2:17-cr-00391-APG-VCF Document 106 Filed 03/11/21 Page 3 of 4




                                                                    1
                                                                                                    UNITED STATES DISTRICT COURT
                                                                    2
                                                                                                              DISTRICT OF NEVADA
                                                                    3
                                                                    4     UNITED STATES OF AMERICA,
                                                                                                                             Case No. 2:17-cr-00391-APG-VCF
                                                                    5                            Plaintiff,

                                                                    6     vs.
                                                                                                                              STIPULATION TO MODIFY ORDER
                                                                    7     DUSTIN M. LEWIS,                                   SETTING CONDITIONS OF RELEASE
                                                                                                                                  TO ALLOW RENEWAL OF
                                                                    8                            Defendant.                        PASSPORT [ECF NO. 15]
                                                                    9
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                                Pursuant to the Stipulation of the Parties and good cause appearing,
                                                                   11
                           810 S. Casino Center Blvd., Suite 104




                                                                                IT IS ORDERED that the Order Setting Conditions of Release [ECF No. 15] be
                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                 Las Vegas, Nevada 89101




                                                                        modified as follows:
                                                                   13
                                                                                1.     Paragraph 7, which requires Defendant Lewis to report to the U.S. Pretrial
                                                                   14
                                                                                       Services Office is removed in its entirety.
                                                                   15
                                                                                2.     Given the removal of paragraph 7’s reporting requirement, paragraph 61
                                                                   16
                                                                                       requiring Defendant Lewis to disclose financial information to Pretrial Services
                                                                   17
                                                                                       is also removed.
                                                                   18
                                                                                3.     Further, in light of the foregoing and because Defendant Lewis has already paid
                                                                   19
                                                                                       a substantial portion of the restitution owed in this case, paragraph 57 is
                                                                   20
                                                                                       removed, thereby allowing Defendant Lewis to obtain new bank accounts and/or
                                                                   21
                                                                                       lines of credit.
                                                                   22
                                                                                4.     Paragraph 17 is removed such that Defendant may maintain his own passport
                                                                   23
                                                                                       and is required only to disclose international travel to the government’s counsel
                                                                   24
                                                                                       in advance of departure.
                                                                   25
                                                                                5.     All other provisions of the Order Setting Conditions of Release shall remain
                                                                   26
                                                                                       unchanged.
                                                                   27
                                                                   28


                                                                                                                         3
                                                                    Case 2:17-cr-00391-APG-VCF Document 106 Filed 03/11/21 Page 4 of 4




                                                                    1       6.    All other provisions of the Order Setting Conditions of Release shall remain
                                                                    2             unchanged.
                                                                    3                                  11th day of _________,
                                                                                  DATED AND DONE this _____         March     2021.
                                                                    4
                                                                    5
                                                                                                               ________________________________
                                                                    6
                                                                                                               UNITED STATES DISTRICT JUDGE
                                                                    7
                                                                    8
                                                                    9
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                   11
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                 Las Vegas, Nevada 89101




                                                                   13
                                                                   14
                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                                  4
